PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Staples et al.
Application No. 16/124,702
Filed: September 7, 2018
Attorney Docket No.: 070816-02020
For: SYSTEMS AND METHODS FOR LEVERAGING RELATEDNESS IN GENOMIC DATA ANALYSIS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.182, filed May 13, 2022, to expedite consideration of the petition pursuant to 37 CFR 1.137(a), filed May 02, 2022, to revive the above-identified application.

The requisite $420 petition fee, to expedite consideration of the petition under 37 CFR 1.137(a), has been received.

The petition under 37 CFR 1.182 is GRANTED.

The petition pursuant to 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed January 28, 2022, which set a statutory period for reply of three months. Accordingly, the application became abandoned on April 29, 2022. A Notice of Abandonment was mailed on May 17, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Issue Fee Transmittal with payment of the issue fee of $1200.00, (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received May 2, 2022.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.



/JONYA SMALLS/Lead Paralegal Specialist, OPET